DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 13, 2020.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over JANOSI et al. (UPS 2015/0264553), in view of Miranda et al. (USP: 2019/0124516).

As per Claim 1 JANOSI teaches a system comprising:
 one or more processors; 
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to (Paragraph 0030 telecom application server (TAS)/media resource function (MRF) functions):  
receive, from a Telephone Application Server (TAS), a Voice over Long-Term Evolution (VoLTE) call request initiated by a subscriber device at a Visited Public Land Mobile Network (VPLMN) (Paragraph 0037, 0065 TAS Telecom Application Server TAU Tracking Area Update VLR Visitor Location Register VPLMN Visited Public Land Mobile Network VoLTE Voice Over Long Term Evolution the VoLTE client in the UE execute registration to the IMS by sending, at a session initiation protocol (SIP) request to the IMS); 
determine whether a recipient call number associated with the VoLTE call request includes a country code (Paragraph 0038 which then allows the UE to initiate VoLTE calls over the IMS, and receive VoLTE calls over IMS); 
in response to the recipient call number lacking the country code, determine the country code for the recipient call number (Paragraph 0010, 0011, 0014 The registration request can include a user equipment identifier. The method can also include associating address information of the enhanced network node with the user equipment identifier when the user equipment identifier is stored in a database); 
transmit the adjusted recipient call number to the TAS, the TAS to establish a VoLTE call associated with the VoLTE call request using the adjusted recipient call number (Paragraph 0031, 0038 An acknowledgement is sent from the second IRIF to the IMS, at, which then allows the UE to initiate VoLTE calls over the IMS, and receive VoLTE calls over IMS). 
However JANOSI does not explicitly disclose modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number 
determine an alert score associated with the adjusted recipient call number; and in response to the alert score being less than a predetermined alert threshold.
Miranda teaches modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to (Paragraph 0041, 0044, 0045 network element 40 may modify to add additional entries phone numbers associated with end points 60 and 62 are from the same area code (e.g., where phone numbers include a country code + an area code + a line number). the country code associated with phone numbers of both end points) );
determine an alert score associated with the adjusted recipient call number(Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); and in response to the alert score being less than a predetermined alert threshold, using the adjusted recipient call number(Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 


(Paragraph 0009, 0040, the VPLMN should obtain subscriber profile and CDRs (for charging purpose) stored in HLR of HPLMN. the VPLMN should obtain subscriber profile and CDRs (for charging purpose) stored in HLR of HPLMN). 
However JANOSI does not explicitly disclose a set of historical communication records conducted over a predetermined time interval, and wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records.
Miranda teaches a set of historical communication records conducted over a predetermined time interval, and wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records. ( Paragraph 0039, 0040, 0074 analyzed records created after communications data reached their intended destination. For example, when a call is made and completed, a call data record (CDR) is generated.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

(Paragraph 0064 the HPLMN operator can rely on existing CS technology based roaming agreements to provide IP roaming coverage to its users); and 
However JANOSI does not explicitly disclose analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA.
 Miranda teaches analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA (0044, 0045 the country code associated with phone numbers of both end points); 
determine an alert score associated with the adjusted recipient call number (Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area (See Miranda Paragraph 0045). 

As per Claim 4 JANOSI - Miranda teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve a number plan registry associated with an HPLMN of the subscriber device (Paragraph 0040,0064 the home public land mobile network (HPLMN), there is only the HLR to maintain the subscriber's registration data); and 
However JANOSI does not explicitly disclose analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA.
Miranda teaches analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA (Paragraph 0041, 0044, 0045 network element 40 may modify to add additional entries phone numbers associated with end points 60 and 62 are from the same area code (e.g., where phone numbers include a country code + an area code + a line number). the country code associated with phone numbers of both end points) );
determine an alert score associated with the adjusted recipient call number (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 5 JANOSI - Miranda teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: determine that the recipient call number corresponds to a first recipient device within an HPLMN of the subscriber device and a second recipient device within the VPLMN (Paragraph 0045, 0009 the home public land mobile network (HPLMN), there is only the HLR to maintain the subscriber's registration data.  Originating services of the subscriber were downloaded from HPLMN HLR at registration time, the VPLMN should obtain subscriber profile and CDRs (for charging purpose) stored in HLR of HPLMN); and infer a likelihood that the recipient call number is associated with one of the VPLMN or the HPLMN based at least in part on the set of historical communication records conducted via the subscriber account, and wherein, to determine the country code is based at least in part on an inference that the recipient call number is associated with one of the VPLMN or the HPLMN (Paragraph 0005, 0037 At 10, the UE may download a client to attach to the VPLMN's IMS network. ). 
However JANOSI does not explicitly disclose retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval 
Miranda teaches retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval ( Paragraph 0039, 0040, 0074 analyzed records created after communications data reached their intended destination. For example, when a call is made and completed, a call data record (CDR) is generated.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 6 JANOSI - Miranda teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve one or more alert parameters that identify an at-risk VoLTE communication, the at-risk VoLTE communication corresponding to a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication (Paragraph 0031,0037 In such situation, the visited network operator that already supports IMS /VoLTE, can support inbound roamers by implementing the IRIF ); and analyze initiating the VoLTE call request using the adjusted recipient call number at the VPLMN, based at least in part on the one (Paragraph 0005, 0037 the UE may have voice and messaging services through using the IMS /VoLTE network of a visited public land mobile network (VPLMN)). 

As per Claim 7 JANOSI - Miranda teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data store, a list of impermissible call numbers that is associated with at least one of an HPLMN of the subscriber device or the VPLMN, and (Paragraph 0037 the UE may download a client to attach to the VPLMN's IMS network. Upon download the client, the VoLTE client in the UE may execute registration to the IMS by sending, at 12 a session initiation protocol (SIP) request to the IMS.). 
However JANOSI does not explicitly disclose wherein to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers.
Miranda teaches wherein to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers (Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 8 JANOSI - Miranda teaches the system of claim 1, wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request (Paragraph  0038, 0047 The method may permit a UE to initiate and receive VoLTE calls over the IMS). 

As per Claim 9 JANOSI - Miranda teaches the system of claim 1, However JANOSI does not explicitly disclose wherein the predetermined alert threshold is a first predetermined alert threshold, and wherein one or more modules are further executable by the one or more processors to: determine that the alert score is greater than or equal to a second predetermined alert threshold, the second predetermined alert threshold being greater than the first predetermined alert threshold; and transmit an indication to the TAS to terminate the VoLTE call 
Miranda teaches wherein the predetermined alert threshold is a first predetermined alert threshold, and wherein one or more modules are further executable by the one or more processors to: determine that the alert score is greater than or equal to a second predetermined alert threshold, the second predetermined alert threshold being greater than the first predetermined alert threshold; and transmit an indication to (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 10 JANOSI - Johnson teaches the system of claim 1, However JANOSI does not explicitly disclose wherein the predetermined alert threshold is a first predetermined threshold, and wherein one or more modules are further executable by the one or more processors to: determine that the alert score is greater than the first predetermined threshold and less than a second predetermined threshold; and generate computer-executable instructions for delivery to the subscriber device, the computer-executable instructions to cause the subscriber device to present an alert notification and selectable options to terminate the VoLTE call request or proceed with the VoLTE call request. 
Miranda teaches wherein the predetermined alert threshold is a first predetermined threshold, and wherein one or more modules are further executable by  (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 11 JANOSI - Miranda teaches a computer-implemented method, comprising: under control of one or more processors (Paragraph 0014 at least one processor and at least one memory including computer program code): 
receiving, from a TAS, a VoLTE call request initiated by a subscriber device at a VPLMN (Paragraph 0037, 0065 TAS Telecom Application Server TAU Tracking Area Update VLR Visitor Location Register VPLMN Visited Public Land Mobile Network VoLTE Voice Over Long Term Evolution the VoLTE client in the UE execute registration to the IMS by sending, at a session initiation protocol (SIP) request to the IMS); 
determining that a recipient call number associated with the VoLTE call request lacks a country code  (Paragraph 0010, 0011, 0014 The registration request can include a user equipment identifier. The method can also include associating address information of the enhanced network node with the user equipment identifier when the user equipment identifier is stored in a database);
analyzing the recipient call number to determine a country code (Paragraph 0038 which then allows the UE to initiate VoLTE calls over the IMS, and receive VoLTE calls over IMS); 
determining an alert score for the adjusted recipient call number, the alert score being associated with a likelihood that the VoLTE call request is associated with a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication (Paragraph 0038 VoLTE calls over the IMS); and
 in response to the alert score being less than a predetermined alert threshold, transmitting the adjusted recipient call number to the TAS (Paragraph 0031, 0038 An acknowledgement is sent from the second IRIF to the IMS, at, which then allows the UE to initiate VoLTE calls over the IMS, and receive VoLTE calls over IMS). 
However JANOSI does not explicitly disclose modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number 
determine an alert score associated with the adjusted recipient call number; and in response to the alert score being less than a predetermined alert threshold.
Miranda teaches modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0041, 0044, 0045 network element 40 may modify to add additional entries phone numbers associated with end points 60 and 62 are from the same area code (e.g., where phone numbers include a country code + an area code + a line number). the country code associated with phone numbers of both end points) );
determine an alert score associated with the adjusted recipient call number(Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); and in response to the alert score being less than a predetermined alert threshold, using the adjusted recipient call number(Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

(Paragraph 0040, 0064 the home public land mobile network (HPLMN), there is only the HLR to maintain the subscriber's registration data. the subscriber data from HPLMN HLR with MAP location update procedure). 
However JANOSI does not explicitly disclose wherein analyzing the recipient call number further includes comparing the recipient call number with at least one of an NDC or an NPA stored within the number plan registry.
Miranda teaches a set of historical communication records conducted over a predetermined time interval, and wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records. ( Paragraph 0039, 0040, 0074 analyzed records created after communications data reached their intended destination. For example, when a call is made and completed, a call data record (CDR) is generated.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

(Paragraph 0009, 0040, the VPLMN should obtain subscriber profile and CDRs (for charging purpose) stored in HLR of HPLMN. the VPLMN should obtain subscriber profile and CDRs (for charging purpose) stored in HLR of HPLMN). 

As per Claim 14 JANOSI - Miranda teaches the computer-implemented method of claim 11, However JANOSI does not explicitly disclose further comprising: retrieving a list of impermissible call numbers that is associated with the country code of the adjusted recipient call number; and wherein, determining the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers.
 Miranda teaches retrieving a list of impermissible call numbers that is associated with the country code of the adjusted recipient call number; and wherein, determining the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers (Paragraph 0041, 0044, 0045 network element 40 may modify to add additional entries phone numbers associated with end points 60 and 62 are from the same area code (e.g., where phone numbers include a country code + an area code + a line number). the country code associated with phone numbers of both end points) ).
determine an alert score associated with the adjusted recipient call number (Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); and in response to the alert score being less than a predetermined alert threshold (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 
 
As per Claim 15 JANOSI - Miranda teaches the computer-implemented method of claim 11, further comprising: and transmitting an indication to the TAS to terminate the VoLTE call request (Paragraph 0034 See Fig. 3 0023] FIG. 3 illustrates a signaling flow according to VoLTE pertaining to mobile terminated calls). 
However JANOSI does not explicitly disclose determining that the alert score is greater than or equal to the predetermined alert threshold.
Miranda teaches  determining that the alert score is greater than or equal to the predetermined alert threshold (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ).
determine an alert score associated with the adjusted recipient call number (Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); and in response to the alert score being less than a predetermined alert threshold (Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

(Paragraph 0014 at least one processor and at least one memory including computer program code): 
receiving, from a TAS, a VoLTE call request initiated by a subscriber device at a VPLMN (Paragraph 0037, 0065 TAS Telecom Application Server TAU Tracking Area Update VLR Visitor Location Register VPLMN Visited Public Land Mobile Network VoLTE Voice Over Long Term Evolution the VoLTE client in the UE execute registration to the IMS by sending, at a session initiation protocol (SIP) request to the IMS); determining that a recipient call number associated with the VoLTE call request lacks a country code; retrieving, from a data store, a number plan registry associated with the VPLMN and an HPLMN of the subscriber device (Paragraph 0010, 0011, 0014 The registration request can include a user equipment identifier. The method can also include associating address information of the enhanced network node with the user equipment identifier when the user equipment identifier is stored in a database); transmitting the adjusted recipient call number to the TAS (Paragraph 0031, 0038 An acknowledgement is sent from the second IRIF to the IMS, at, which then allows the UE to initiate VoLTE calls over the IMS, and receive VoLTE calls over IMS).
However JANOSI does not explicitly disclose modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number 
; and in response to the alert score being less than a predetermined alert threshold.
Miranda teaches modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0041, 0044, 0045 network element 40 may modify to add additional entries phone numbers associated with end points 60 and 62 are from the same area code (e.g., where phone numbers include a country code + an area code + a line number). the country code associated with phone numbers of both end points) );
determine an alert score associated with the adjusted recipient call number(Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio); and in response to the alert score being less than a predetermined alert threshold, using the adjusted recipient call number(Paragraph 0045, 0046 a network element 40 must receive a certain threshold quantity of messages indicating that calls should not be flagged where such calls also have at least one common attribute or subset attribute before network element 40 updates the whitelist to permit such calls ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area (See Miranda Paragraph 0045). 

As per Claim 17 JANOSI - Miranda teaches the one or more non-transitory computer-readable media of claim 16, further comprising: determining that the recipient call number corresponds to a first recipient device in a first telecommunication network and a second recipient device in a second telecommunication network that is different from the first telecommunications network, the first telecommunication network and the second telecommunication network corresponding to one of the HPLMN, a first VPLMN or a second VPLMN (Paragraph 0005, 0034 Another possible way for the UE to have voice services is to camp on a different VPLMN that supports CSFB (or camp on 2G/3G RAT directly on a different VPLMN). ); 
However JANOSI does not explicitly disclose retrieving, from the data store, a subscriber account profile associated with the subscriber device, the subscriber account profile including a set of historical communication records conducted over a predetermined time interval and analyzing the subscriber account profile to determine whether the recipient call number corresponds to the first recipient device or the second recipient device, and wherein, determining the country code is further based at least in part on analyzing the subscriber account profile.
Miranda teaches retrieving, from the data store, a subscriber account profile associated with the subscriber device, the subscriber account profile including a set of historical communication records conducted over a predetermined time interval and analyzing the subscriber account profile to determine whether the recipient call number (Paragraph 0039, 0040, 0074 analyzed records created after communications data reached their intended destination. For example, when a call is made and completed, a call data record (CDR) is generated.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 

As per Claim 18 JANOSI - Miranda teaches the one or more non-transitory computer-readable media of claim 16, wherein the predetermined alert threshold is a first predetermined alert threshold and further comprising: and selectable options to terminate the VoLTE call request or proceed with the VoLTE call request (Paragraph 0005, 0037 the UE may have voice and messaging services through using the IMS /VoLTE network of a visited public land mobile network (VPLMN)). 

However JANOSI does not explicitly disclose determining that the alert score is greater than or equal to the first predetermined alert threshold and less than a second predetermined alert threshold; and generating computer-executable instructions for 
Miranda teaches determining that the alert score is greater than or equal to the first predetermined alert threshold and less than a second predetermined alert threshold; and generating computer-executable instructions for delivery to the subscriber device, the computer-executable instructions to cause the subscriber device to present an alert notification (Paragraph 0041, 0046, 0088  element 40 analyzes the call and the network element 40 flags the call as a potentially fraudulent call. Devices may communicate audibly using an audio);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JANOSI to include the adjusted recipient call number including the country code as a prefix as taught by Miranda for reliability, to ensure that the area code is a subset of the county code  and the area code combined with the message indicating that such calls should not be flagged. (See Miranda Paragraph 0045). 


As per Claim 19 JANOSI - Miranda teaches the one or more non-transitory computer-readable media of claim 16, wherein the alert score is associated with a cost-prohibitive VoLTE communication, and wherein, the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request (Paragraph 0005, 0037 the UE may have voice and messaging services through using the IMS /VoLTE network of a visited public land mobile network (VPLMN)). 

As per Claim 20 JANOSI - Miranda teaches the one or more non-transitory computer-readable media of claim 16, wherein the VPLMN is a first VPLMN, and wherein the adjusted recipient call number is associated with a second VPLMN that is different from the first VPLMN (Paragraph 0039 FIG. 2 illustrates two different IRIF functionalities. First, on one side, IRIF functions as a SGs server (SGs MSC Server), and it may handle SGs interface related procedures and fetch subscriber data with normal update location procedure from the HLR).

Response to Argument(s)
Applicant's argument(s) filed on November 13, 2020 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468